IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            July 10, 2009
                                     No. 08-60606
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

LUIS PUENTE ALMARAZ,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U S ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                 BIA No. A78 884 214


Before WIENER, CLEMENT, and PRADO, Circuit Judges.
PER CURIAM:*
       Luis Puente Almaraz (Puente), a citizen of Mexico, petitions this court for
review of an order denying his application for adjustment of status and ordering
his removal to Mexico. The Board of Immigration Appeals (BIA) affirmed the
order of the immigration judge.
       Puente contends that he is eligible for an adjustment of status because 8
U.S.C. § 1255(i) exempts the ground of inadmissibility set forth in 8 U.S.C.
§ 1182(a)(9)(C)(i)(I). This court has previously upheld as reasonable the BIA’s

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-60606

determination that § 1255(i) does not exempt the ground of inadmissibility set
forth in § 1182(a)(9)(C)(i)(I). Mortera-Cruz v. Gonzales, 409 F.3d 246, 256 (5th
Cir. 2005). Although Puente argues that this court should revisit Mortera-Cruz
in light of decisions from the Ninth and Tenth Circuits that interpret the § 1255
waiver more broadly, one panel of this court may not overrule a prior panel’s
decision in the absence of an intervening contrary or superseding decision by
this court sitting en banc or by the United States Supreme Court. See United
States v. Ruff, 984 F.2d 635, 640 (5th Cir. 1993).
      Finally,   Puente    contends     that   the   BIA’s    interpretation    of
§ 1182(a)(9)(C)(i)(I) leaves the statute open to a constitutional attack on equal
protection grounds.    Puente does not identify which classes or groups of
immigrants are allegedly treated differently by the BIA’s interpretation of
§ 1182(a)(9)(C)(i)(I). Further, this court has held that the conduct proscribed by
§ 1182(a)(9)(C)(i)(I) is both different from and more culpable than the conduct
of an alien who is inadmissible only under § 1182(a)(6)(A)(i). Mortera-Cruz,
409 F.3d at 255-56. Therefore, Puente’s conclusional equal protection claim is
unavailing.
      Accordingly, Puente’s petition for review is DENIED.




                                        2